UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6780


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSH CAIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:06-cr-00083-IMK-JSK-2)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josh Cain, Appellant Pro Se.  David Earl Godwin, Shawn Angus
Morgan, Assistant United States Attorneys, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Josh Cain appeals the district court’s order denying

his motion to reduce sentence pursuant to 18 U.S.C. § 3582(c)(2)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   United States v. Cain, No. 1:06-cr-00083-IMK-

JSK-2 (N.D.W. Va. Jan. 25, 2012).      We deny Cain’s motions for

transcript at government expense, for appointment of counsel,

and for stay pending appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                         AFFIRMED




                               2